RONEY, Circuit Judge,
concurring in part and dissenting in part:
I concur with the decision to affirm the summary judgment in favor of defendant as to the union security agreement applicable to employees at Patrick Air Force Base.
I dissent from the decision to reverse the summary judgment in favor of plaintiffs as to the union security agreement applicable to employees at Cape Canaveral Air Force *1064Station. As to Cape Canaveral, I would affirm the summary judgment for the reasons given in Chief Judge George C. Young’s opinion under the heading, B. The Union Security Agreement is Unenforceable on the Federal Enclave of Cape Canaveral Air Force Station. Lord v. Local Union No. 2088, 481 F.Supp. 419, 427-28 (M.D. Fla.1979).
In sum, I think the district court correctly held that “there is not a federal policy in favor of union security agreements,” and that “the Florida right-to-work civil laws are not in conflict with any such federal law or policy,” and therefore the Florida right-to-work laws “in effect at the time of deed of cession to the United States, and absent specific Congressional legislation to the contrary” are applicable on Cape Canaveral Air Force Station. 481 F.Supp. at 428.
I would affirm the district court in all respects.